DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Action
This Office Action corrects and supersedes the Non-Final Rejection mailed 3/3/2021.  The Notice of References Cited, Search Notes, and EAST Search History mailed 3/3/2021 are relied upon for this action.

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 15, in the reply filed on 1/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “a washing machine under communication with the washing machine,” which is indefinite because it is unclear what it means for a washing machine to be under communication with itself.
Claims 1, 4, 5, 9-11, and 15 recites the limitation "the operation mode."  There is insufficient antecedent basis for this limitation in the claims because it may refer to “an operation mode,” “a first operation mode,” or “a second operation mode.”
Claims 1 and 15 recite the phrases “extracting a predetermined feature amount from the vibration information” and “extract a predetermined feature amount from the vibration information” which are indefinite because it is unclear how the feature amount can be predetermined since it apparently is unknown and must be extracted from the obtained vibration information.
Claims 1 and 15 recite the phrases “determining it based on the estimated strength” and “determine it based on the estimated strength.” There is insufficient antecedent basis for the term “it” because it is not understood what it must refer to.
Claim 3 recites “the second operation mode is different from the first operation mode in a change pattern of a rotation speed of the washing tub” which is not understood.  It is unclear if this phrase means that the second operation mode is different from the first operation mode 
Claim 4 recites “accelerates toward a predetermined target number of rotations” and “to change the target number of rotations from a first target value to a second target value different from the first target value.”  It is unclear if these limitations refer to a number of rotations of the washing tub or to a speed of the washing tub in number of rotations per time.  Based on the specification, and for examination purposes, these limitations are interpreted as referring to a target rpm.
Claim 5 recites “accelerates toward a predetermined target number of rotations” and “to shorten or extend a period in which the target number of rotations is set to a predetermined target value.”  It is unclear if the “target number of rotations” refers to a number of rotations of the washing tub or to a speed of the washing tub in number of rotations per time.  Based on the specification, and for examination purposes, this limitation is interpreted as referring to a target rpm.  Additionally, it is unclear what it means to “shorten or extend a period in which the target number of rotations is set to a predetermined target value.”  It is unclear what period is being shortened or extended, whether this period refers to a period of time in which the tub operates at a target rpm, and what other period the period must be shortened or extended from.  
Claims 12-13 recite “applying the extracted feature amount to a correlation model created based on log information in which the vibrations are recorded accumulatively in time series” which is indefinite because it is unclear if “the vibrations” are the same vibrations as previously recited as occurring in “a predetermined first operation mode.”  It is unclear how the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) the steps of “extracting a predetermined feature amount from the vibration information, the feature amount having correlation with a strength of a floor on which the washing machine is placed” and “estimating the strength of the floor based on the extracted feature amount” (claim 1; claim 15 uses nearly identical language) which fall into the “mathematical concepts” group of abstract ideas.  The steps of “extracting” and “estimating,” under their broadest reasonable 
These judicial exceptions are not integrated into a practical application because the additional limitations are directed to the highly generalized operation and structure of a washing machine (washing tub, operation modes, changing a mode, or outputting an instruction; MPEP 2106.05b, MPEP 2106.05h), mere data gathering steps (obtaining vibration information; MPEP 2106.05g), and mere instructions to apply the exception in a highly generalized manner (determining whether to change the operation, and outputting an instruction to change the operation; MPEP 2106.05f, MPEP 2106.05g).  The dependent claims go on to recite additional elements which similarly do not integrate the judicial exception into a practical application.  For instance, the dependent claims include further limitations directed to mere data gathering (obtaining the vibration information…at a frequency), mathematical operations (extracting the feature amount, estimating the strength of the floor), other highly generalized operations and structure of the washing machine (changing a rotation speed pattern, accelerating the tub, notifying the user, receiving a user input), and additional instructions which merely apply the judicial exception (outputting the instruction, changing the operation mode).  It is also noted that the steps of “outputting an instruction” are merely steps of sending a signal and not considered to be positive recitations of performing actions.  Accordingly, these additional elements do not integrate the abstract ideas into a practical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farid et al.  (US 2012/0073062).
Regarding claims 1-5 and 15, Farid discloses a control method of controlling an operation mode of a washing machine under communication with the washing machine (abstract), the control method comprising: obtaining vibration information indicative of vibrations of a washing tub of the washing machine operating under a predetermined first operation mode as the operation mode (paragraph 26); extracting a predetermined feature amount from the vibration information, the feature amount having correlation with a strength of a floor on which the washing machine is placed (paragraphs 26, 27); estimating the strength of the floor based on the extracted feature amount (paragraph 27); determining it based on the estimated strength whether the operation mode has to be changed from the first operation mode (paragraph 28); and outputting an instruction to the washing machine when it is determined that the operation mode has to be changed from the first operation mode, in order to change the operation mode from the first operation mode to a second operation mode different from the first operation mode (paragraph 28); wherein the obtaining the vibration information includes obtaining vibration information at a predetermined frequency, the vibration information being indicative of a vibration component in at least one direction (Figure 5: 504; paragraphs 26, 32); wherein the second operation mode is different from the first operation mode in a change pattern of a rotation speed of the washing tub (paragraph 28); wherein the operation mode of the washing machine includes an acceleration mode in which the washing tub accelerates toward a predetermined target number of rotations, and wherein the outputting the instruction to the washing machine includes outputting an instruction to 
Regarding claims 6-8, 10, 12, and 13, Farid is relied upon as above and further discloses wherein the extracting the feature amount from the vibration information includes extracting at least one of a minimum value, a maximum value, an average value and a standard deviation of vibration accelerations (paragraphs 26, 37, 47; multiple determinations of the out of balance parameter would inherently include a minimum value and a maximum value); wherein the estimating the strength of the floor from the extracted feature amount includes applying the extracted feature amount to a correlation model created by a predetermined machine learning algorithm (paragraphs 23, 27, 35; it is noted that being created by a predetermined machine learning algorithm is not a positively recited step of the method; the correlation of Farid could be created using machine learning); wherein the estimating the strength of the floor from the extracted feature amount includes applying the extracted feature amount to a correlation model, which classifies correlations between the feature amount and the strength into 
Regarding claim 11, Farid is relied upon as applied above and is considered to meet the claim because the manipulative step is optional since it is based on the condition of requesting to return the operation mode, which has been changed to the second operation mode, to the first operation mode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farid et al.  (US 2012/0073062) in view of Wobkemeier (US 2001/0042391).
Regarding claim 9, Farid is relied upon as above and further discloses notifying a user of the washing machine that a change of the operation mode is required when it is determined 
Wobkemeier discloses a laundry treatment machine in which an electronic control device has a decision-making means concerning the laundry treatment program and an information output means for presenting to a user the program as a proposal, and the user can confirm the program by the decision-making means (abstract; paragraph 9).
Because it is known in the art to allow the user to confirm decisions made by the machine, and the results of the modification would be predictable, namely, allowing the user to correct erroneous decisions or prevent undesired operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have receiving acceptance or refusal of the change of the operation mode from the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711